Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
Claims 1-22 are pending
Claims 1,12 are amended
Response to Applicant Remarks
	Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.  Applicant’s amendments are addressed by the newly cited art.

	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-8, 11-13, 15-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (Pub. No.: US 2014/0351098 A1) hereinafter known as Shafer, in view of Trivelpiece US 10510042

Regarding claim 1, Shafer teaches a method for multi-sensor tag sale optimization (Paragraphs [0055] and [0056] teach the use of a processor, memory, and sensor. Paragraph [0057] teaches the use of numerous types of sensors.), 
comprising: 
detecting, by a processing circuit, movement of a tag by a first individual based on sensor data generated by sensors internal to the tag, the tag coupled to an item of an item set (Paragraph [0145] contains one example of analyzing sensor data generated by sensors internal to a tag. The data includes the movement profile and real-time tracking. Paragraphs [0055]-[0059] teach the use of a processor.); 
transitioning, by the processing circuit, an operational state of at least an electronic visual display of the tag from an off-state to an on-state (Paragraph [0057] teaches a jiggle switch can make it so the monitoring device goes from a sleep state to an awake state. Paragraph [0065] teaches detecting movement or handling. The abstract teaches the monitoring device contains a visual display. Paragraphs [0055]-[0059] teach the use of a processor.); 
analyzing, by the processing circuit, historical sale transaction information to determine a total number of sales of items in the item set over a first given period of time (Paragraph [0173] teaches determining the sales effects of moving display racks. Determining the sales effects would include analyzing historical sale transaction information to determine a total number of sales of items in the item set over a first given period of time. Paragraphs [0055]-[0059] teach the use of a processor.); 
comparing, by the processing circuit, the total number of sales to a first threshold value (Paragraph [0209] teaches comparing the sales to another value associated with the “pre-defined protocol.” This is the equivalent of a threshold value.); 
and causing, by the processing circuit, content displayed on the electronic visual display of the tag to be dynamically changed from a first value to a second value that is less than the first value, when the total number of sales is less than or equal to the first threshold value (Paragraph [0058] teaches 
Although Shafer teaches using processors and tags for detecting movement, Shafer does not explicitly disclose
distinguishing, by the processing circuit, the movement of the tag from movement caused by an inanimate object based on comparing the movement to a predefined movement pattern corresponding to an ambient vibration
Trivelpiece is directed to an inventory tagging system.  (Trivelpiece, abstract).  Trivelpiece discloses distinguishing between ambient vibration and different types of motion for an inventory tag.  (“The motion sensor 250 is communicatively coupled to the controller 210 such that it can notify the controller 210 when tag motion is detected. The motion sensor 250 also communicates sensor data to the controller 210. The sensor data is processed by the controller 210 to determine whether or not the motion is of a type for triggering enablement of the communication device (e.g., transceiver) 206 or at least one communications operation. For example, the sensor data can be compared to stored motion data 228 to determine if a match exists therebetween. More specifically, a motion pattern specified by the sensor data can be compared to a plurality of motion patterns specified by the stored motion data 228. The plurality of motion patterns can include, but are not limited to, a motion pattern for walking, a motion pattern for running, a motion pattern for vehicle transport, and/or a motion pattern for vibration caused by equipment or machinery in proximity to the tag (e.g., an air conditioner or fan). The type of movement (e.g., vibration or being carried) is then determined based on which stored motion data matches the sensor data. This feature of the present solution allows the tag 200 to selectively enable the communication device (e.g., transceiver) or at least one communications operation only when the tag's location within a facility is actually being changed (e.g., and not when a fan is causing the 

Regarding claim 12, Shafer teaches a system, comprising: 
a processor (Paragraphs [0055] and [0056] teach the use of a processor, memory, and sensor.); and 
a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for multi-sensor tag sale optimization, wherein the programming instructions comprise instructions to (Paragraphs [0055] and [0056] teach the use of a processor, memory, and sensor. Paragraph [0057] teaches the use of numerous types of sensors.): 
detect, by a processing circuit, movement of a tag by a first individual based on sensor data generated by sensors internal to the tag, the tag coupled to an item of an item set (Paragraph [0145] contains one example of analyzing sensor data generated by sensors internal to a tag. The data includes the movement profile and real-time tracking. Paragraphs [0055]-[0059] teach the use of a processor.); 
cause, by the processing circuit, an operational state of at least an electronic visual display of the tag to transition from an off-state to an on-state when movement of the tag is caused by the first individual (Paragraph [0057] teaches a jiggle switch can make it so the monitoring device goes from a sleep state to an awake state. The abstract teaches the monitoring device contains a visual display. Paragraphs [0055]-[0059] teach the use of a processor.); 

compare, by the processing circuit, the total number of sales to a first threshold value (Paragraph [0209] teaches comparing the sales to another value associated with the “pre-defined protocol.” This is the equivalent of a threshold value. Paragraph [0211] teaches the use of a processor.); 
and cause, by the processing circuit, content displayed on the electronic visual display of the tag to be dynamically changed from a first value to a second value that is less than the first value, when the total number of sales is less than or equal to the first threshold value (Paragraph [0058] teaches displaying a price that’s dynamic. Paragraph [0209] teaches lowering the price when the total number of sales is less than or equal to the first threshold value. It also teaches adjusting the price when the sales exceed a certain amount.).

Although Shafer teaches using processors and tags for detecting movement, Shafer does not explicitly disclose
distinguishing, by the processing circuit, the movement of the tag from movement caused by an inanimate object based on comparing the movement to a predefined movement pattern corresponding to an ambient vibration
Trivelpiece is directed to an inventory tagging system.  (Trivelpiece, abstract).  Trivelpiece discloses distinguishing between ambient vibration and different types of motion for an inventory tag.  (“The motion sensor 250 is communicatively coupled to the controller 210 such that it can notify the controller 210 when tag motion is detected. The motion sensor 250 also communicates sensor data to 


Regarding claims 2 and 13, Shafer and Trivelpiece teach the method according to claim 1 and the system according to claim 12. 
Shafer further teaches the processor is at least partially implemented in at least one of the tag and a computing device remotely located from the tag (Paragraph [0041] teaches a remote processor; and paragraph [0055] teaches the tag/monitoring device can contain a processor too.).

Regarding claims 4 and 15, Shafer and Trivelpiece teach the method according to claim 1 and the system according to claim 12. 
Shafer further teaches the programming instructions further comprise instructions to analyze the sensor data to determine if the item was handled at a first location in a facility and left at the first location (Paragraph [0209] teaches monitoring the handling/movement of the items.).

Regarding claims 5 and 16, Shafer and Trivelpiece teach the method according to claim 4 and the system according to claim 15. 
Shafer further teaches the programming instructions further comprise instructions to: determine a total number of times the item was handled and placed back at the first location over a second given period of time (Paragraph [0209] teaches monitoring the handling/movement of the items.);
compare the total number of times the item was handled and placed back at the first location over a second given period of time to a second threshold value (Paragraph [0209] teaches raising/lowering the price based on the increased/decreased customer handling. To know if the handling is decreasing or increasing, it needs to be compared to another period of time.);
and perform at least one of the following operations when the total number of times the item was handled and placed back at the first location over a second given period of time exceeds the second threshold value: notifying a second individual that the second threshold value has been exceeded so that the second individual can make a determination as to whether a display location of the item should be changed; or determining a proposed new display location for the item in the facility based on pre-defined criteria, and notifying the second individual of the proposed new display location (Paragraph [0209] also teaches the tag notifies a second individual (sales personnel) when the threshold has been 

Regarding claims 6 and 17, Shafer and Trivelpiece teach the method according to claim 5 and the system according to claim 16. 
Shafer further teaches the pre-defined criteria comprises at least one of (a) item type categories assigned to different sections of the facility, (b) a type categorization, (c) a priority level of the item relative to that of other items, or (d) historical data indicating which physical locations in a section of the facility have higher sale rates (Figure 19 and paragraphs [0204] and [0205] teach using pre-defined criteria determine where an item should be located. The predefined criteria includes a floor plan.).

Regarding claims 7 and 18, Shafer and Trivelpiece teach the method according to claim 1 and the system according to claim 12. 
Shafer further teaches the programming instructions further comprise instructions to analyze the sensor data to determine if the item was picked up from a first location and dropped off at a second 

Regarding claims 8 and 19, Shafer and Trivelpiece teach the method according to claim 7 and the system according to claim 18. 
Shafer further teaches the programming instructions further comprise instructions to notify a second individual that the item has been misplaced when a determination is made that the item was picked up from the first location and dropped off at the second 

Regarding claims 11 and 22, Shafer and Trivelpiece teach the method according to claim 1 and the system according to claim 12. 
Shafer further teaches the programming instructions further comprise instructions to: analyze the sensor data to determine if the item left a facility without a sale conversion (Paragraph [0068] teaches tracking a tag that’s been removed from the store due to theft.);
and notify a second individual of a possible theft of the item if a determination is made that the item left the facility without a sale conversion (Paragraph [0082] teaches an alarm system being associated with the monitoring devices/tags.).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer, in view of Trivelpiece, in further view of Allen (Pub. No.: US 2012/0055985 A1).

	Regarding claims 3 and 14, Shafer and Trivelpiece teach the method according to claim 1 and the system according to claim 12. Although Shafer teaches the use of a speaker to alert people, Shafer is silent on the use of an auditory alert for informing individuals the item has been placed on sale.
	Allen teaches an auditory alert to be output from the tag for informing individuals that the item has been placed on sale (In paragraph [0024], Allen teaches audio alerts being provided to the customer when an item is put on sale.).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Shafer to incorporate the auditory alert for sales taught by Allen. Shafer and Allen both teach merchandise tracking systems. Combining the auditory alert from Allen to the system 

Claims 9, 10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer, in view of Trivelpiece, in further view of Ebert et al. (Pub. No.: US 2003/0227392 A1) hereinafter known as Ebert.

Regarding claims 9 and 20, Shafer and Trivelpiece teach the method according to claim 8 and the system according to claim 19, wherein the programming instructions further comprise instructions to: determine if the item is a cold storage item (Figure 12 and paragraphs [0154] through [0157] teach the tags include product information and specifications. Paragraph [0057] also teaches the tag can have temperature sensors.);
	determine if the second location is a cold storage location (Figure 19 teaches determining the location and comparing it to the marketing compliance set design. If an item is labeled as a cold storage item, it should be in the cold storage area.);
	determine an amount of time the item has been removed from cold storage when a determination is made that the item is a cold storage item and the second location is not a cold storage location (Figure 12 and paragraphs [0154] through [0157] teach the tags include product information and specifications, which would include whether the item is a cold storage item or not. Paragraphs [0078] and [0079] teach real time tracking of an item. This real time tracking would show whether the second location was in cold storage or not.);
	Shafer is silent on comparing the amount of time to a third threshold value; and issuing a warning message to the second individual that (a) the item has passed an expiry period when the 
	Ebert teaches comparing the amount of time to a third threshold value (Paragraph [0177] teaches the device tracks the temperature of the item, and it compares the temperature to the threshold value. The time to the third threshold value is the time it takes to reach the specific temperature.);
	and issuing a warning message to the second individual that (a) the item has passed an expiry period when the amount of time is greater than the third threshold value or (b) there is a certain amount of time until the item reaches the expiry period when the amount of time is less than the third threshold value (Paragraph [0177] also teaches the expiration date can be updated based on the temperature history log. The temperature history log tracks both temperature and time. The amount of time is less than the third threshold, when the temperature is less than the temperature threshold.).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Shafer to incorporate the expiry period functionalities of Ebert to include comparing the amount of time to a third threshold and issuing warnings involving expiration. Shafer and Ebert both teach attaching tags to items for tracking movement. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized the results of the combination would have been predictable. In paragraph [0178], Ebert teaches the motivation is, “…providing better customer satisfaction...”

	Regarding claims 10 and 21, Shafer, Trivelpiece, and Ebert teach the method according to claim 9 and the system according to claim 20. Shafer is silent on the programming instructions further 
	Ebert further teaches the programming instructions further comprise instructions to cause an alert to be output from the tag alerting onlookers that the item passed the expiry period or is about to pass the expiry period (Paragraphs [0177] and [0178] teach the device can display the products have spoiled/expired The device can also update the expiration date, which could show the items is about to expire/spoil.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the teachings of Shafer to incorporate the teachings of Ebert to include alerting the onlookers an item is expired or about to expire. Shafer and Ebert both teach attaching tags to items for tracking movement. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized the results of the combination would have been predictable. In paragraph [0178], Ebert teaches a motivation is, “…providing better customer satisfaction...” In paragraph [0178], Ebert teaches a motivation as being able to, “…decrease the number of boxes rejected…”

15AFDOCS/22069136.3Application No.: 15/849,231 Attorney Docket No.: 039636.04900/T-RS-00165-US
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687